Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 William H. Scurlock, Appellant                          Appeal from the 102nd District Court of
                                                         Bowie County, Texas (Tr. Ct. No. 14C1653-
 No. 06-15-00014-CV          v.                          102). Memorandum Opinion delivered by
                                                         Justice Burgess, Justice Moseley and Justice
 John M. Hubbard, Appellee                               Carter* participating.     *Justice Carter,
                                                         Sitting by Assignment.



       As stated in the Court’s opinion of this date, in accordance with Rule 42.1(a)(2)(C) of the
Texas Rules of Appellate Procedure and the parties’ agreement, we abate this matter to the trial
court and authorize the trial court to conduct those proceedings necessary to effectuate the parties’
settlement agreement.
       We further order that in accordance with Rule 42.1(d) of the Texas Rules of Appellate
Procedure, costs of this appeal will be taxed against appellant.


                                                        RENDERED MAY 20, 2015
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk